Citation Nr: 9933000	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss involving the left ear.

2.  Entitlement to an increased evaluation for hearing loss 
involving the right ear with otitis media currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans' Affairs (VA).

The veteran during a videoconference before a member of the 
Board appears to have raised the issue of service connection 
for tinnitus.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.  

The issue of an increased rating for hearing of the right ear 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  In October 1972, the Board denied service connection for 
hearing loss in the left ear.

3.  The evidence received since the October 1972 Board 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The October 1972 Board decision, which denied entitlement 
to service connection for hearing loss left ear, and which 
denied entitlement to an increased rating for hearing loss 
right ear with otitis media, is final.  38 U.S.C.A. § 7104 
(West 1991) (formerly 38 U.S.C. § 4004). 

2.  The evidence received subsequent to the October 1972, 
Board decision is new and material, and serves to reopen the 
claim for entitlement to service connection for hearing loss 
left ear.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence of record at the time of the October 1972 Board 
decision, which denied entitlement to service connection for 
hearing loss left ear, may be briefly summarized.  The 
available service medical records consist primarily of the 
induction and separation examinations.  These reports contain 
no complaint, finding, or history pertaining to a disorder 
involving the left ear.  At the time of the separation 
examination hearing for the whispered and spoken voices was 
15/15, bilaterally.  The service administrative records show 
that the veteran was a canoneer and served in Normandy, 
Northern France, the Rhineland, and Central Europe.

A March 1949 VA audiogram shows bilateral hearing loss.  A 
February 1953 VA audiogram shows right ear hearing loss with 
chronic otitis media with large central perforation probably 
due to acoustic trauma.  

In October 1972 the Board denied service connection for left 
ear hearing loss.  At that time the Board determined, in 
effect, that left ear hearing loss was not shown to have been 
present during service or manifested within one year after 
service. The October 1972 Board decision is final.  38 
U.S.C.A. § 7104 (West 1991) (formerly 38 U.S.C. § 4004).  
However, the veteran may reopen his claim by submitting new 
and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence that has been received subsequent to the October 
1972 Board decision includes VA treatment records from 1983 
1987, which show treatment for right and left ear hearing 
loss.  A November 1998 VA audiological evaluation revealed a 
diagnosis of moderately severe sensorineural hearing loss, 
left ear.

The veteran testified during a September 1999 videoconference 
hearing that his hearing loss was due to his service duty as 
a gunner on a 105 Howitzer.  The veteran provided detailed 
testimony describing his duties as a gunner, and the length 
of time to which he was exposed to the acoustic trauma.  He 
stated that after a month in combat, the gunner was killed 
and they put him in charge of firing.  He stated that he was 
right next to the Howitzer.  The veteran states that a Dr. 
Bratz wrote a letter to a VA physician detailing that the 
veteran's left ear hearing loss was due to his exposure to 
the 105 Howitzer guns.  

To summarize, the veteran is competent to describe an 
inservice incident and symptoms of a disability.  
Additionally, the Board finds his hearing testimony regarding 
exposure to acoustic trauma during service is supported by 
the evidence, and, thus, is credible.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

During his hearing the veteran provided new an detailed 
information regarding the noise to which he was exposed 
during service.  He indicated that he was located right next 
to the Howitzer.  The Board finds that this testimony bears 
directly on the severity and persistent of the inservice 
acoustic trauma.  Thus, the Board finds that this evidence is 
new and material.  Accordingly, the claim is reopened.  

ORDER

New and material evidence having been submitted, the claim of 
service connection for hearing loss left ear is reopened.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA treatment records.  In 
this regard, the veteran during his hearing indicated that he 
received treatment for his hearing loss at VA facilities.  It 
is unclear whether all the pertinent treatment records are on 
file. 

The Board points out that in veiw of the of the relationship 
between the issues in appellate status, a decision concerning 
an increased rating for right ear hearing loss will not be 
entered until the development requested below has been 
completed.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran of 
the type of the evidence needed to 
establish a well-grounded claim for 
service connection for hearing loss in 
the left ear.  Such evidence would 
include a medical statement, which 
relates the hearing loss in the left ear 
to the inservice noise exposure.  The 
veteran should be requested to identify 
the dates and locations he received 
treatment at VA facilities for his 
hearing loss.  The RO should then obtain 
all record that are not on file. 

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

3.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN

	Member, Board of Veterans' Appeals



 

